DETAILED ACTION
This Office Action follows a response filed on November 12, 2021. Claims 46 and 47 have been amended; no claims have been cancelled or added.
In view of amendments and remarks ODP rejection, the rejection of claim 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejection of claims 1-3, 8, 11-13, 15, 17, 19, 21, 23, 27, 36, 42, 46-50, 53, 56, and 60-61 under 35 U.S.C. 103 as being unpatentable as obvious over Choi et al. (U.S. Patent Application Publication 2016/0336629 A1 or U.S. Patent 10,347,939), the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable as obvious over Choi et al. (U.S. Patent Application Publication 2016/0336629 A1 or U.S. Patent 10,347,939) as applied to claims 1-3, 8, 11-13, 15, 17, 19, 21, 23, 27, 36, 42, 46-50, 53, 56, and 60-61 above and further in view of Sanchez et al. (U.S. Patent 6,822,065), and the rejection of claims 1-4, 8, 11-13, 15, 17, 19, 21, 23, 27, 36, 42, 46-50, 53, 56, and 60-61 under 35 U.S.C. 103 as being unpatentable as obvious over Hoh et al. (U.S. Patent Application Publication 2003/0059681 A1 or U.S. Patent 7,078,131) have been withdrawn. 
Claims 1-4, 8, 11-13, 15, 17, 19, 21, 23, 27, 36, 42, 46-50, 53, 56, and 60-61 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2021 is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tani Chen (Reg. No. 52,728) on December 14, 2021.
Terminal Disclaimed to obviate ODP rejection has been filed and approved on December 14, 2021.

Allowable Subject Matter
Claims 1-4, 8, 11-13, 15, 17, 19, 21, 23, 27, 36, 42, 46-50, 53, 56, and 60-61 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-4, 8, 11-13, 15, 17, 19, 21, 23, 27, 36, 42, 46-50, 53, 56, and 60-61 are allowable over the closest references: Choi et al. (U.S. Patent Application Publication 2016/0336629 A1 or U.S. Patent 10,347,939), Sanchez et al. (U.S. Patent 6,822,065), Hoh et al. (U.S. Patent Application Publication 2003/0059681 A1 or U.S. Patent 7,078,131), and Derzon et al. (U.S. Patent 5,691,080). 
The disclosures of Choi et al., Sanchez et al., Hoh et al., and Derzon et al. references resided in §§ 7-10 of the Office Action dated September 1, 2021 are incorporated herein by reference.   

    PNG
    media_image1.png
    245
    826
    media_image1.png
    Greyscale

wherein R1 comprises one or more of:
 

    PNG
    media_image2.png
    630
    820
    media_image2.png
    Greyscale

wherein n is an integer between 1 and 10,000, inclusive;
wherein m is an integer between 1 and 5,000, inclusive;
wherein R2, R3, R4,  R5  and R6 are each independently selected from the group consisting of:

    PNG
    media_image3.png
    148
    230
    media_image3.png
    Greyscale

and wherein *  indicates a point of attachment, as per instant claim 1.
As of the date of this Notice of Allowability, The Examiner has not located or identified any reference that can be used singularly or in combination with another references including Choi et al., Sanchez et al., Hoh et al., and Derzon et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion it is evident as to why the present claims are patentable over the prior art. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764